Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Examiner’s note: 
The current claims drawn to a specie shown in fig 14. Therefore, Examiner remind Applicant that the future claim amendments should be drawn to the same specie shown in fig 14. If Applicants have any question, please contact Examiner by the information provided below.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jerry Wu whose telephone number is 571-270-5420.  

Claim Objections 
Claims 6-7, 9, 15, 16, 18 are objected to because of the following informalities:  
In claims 6, 15, “the plurality of pads comprises a card type detection pad” is not supported by SPEC/drawings. Further clarification is required. 
In claims 7, 16, “the card type detection pad is configured to touch a data signal pad, a power pad
In claims 9, 18, “a microSDTM card locking mechanism” is a trademark.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Interview:  
Examiner interviewed with Applicant’s Attorney, Joe Etz, and would like to provide Examiner’s amendments for allowance. However, Applicant declined and would like to receive the office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-10, 12-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by FUJIMOTO (US  20200090020).
With regard claim 1, FUJIMOTO discloses A memory card (abstract; fig 1-18) comprising: a top surface; and a bottom surface opposite the top surface (at least fig 1-4; two surfaces on opposite sides; see also other figures for different embodiments), wherein the bottom surface comprises a plurality of pads arranged in a first row and a second row (at least fig 1-3), wherein: the first row of pads is located at a front of the memory card and comprises at least one power pad (at least fig 1-3; paragraph [43]-[49]; paragraph [61]-[63]; paragraph [72]-[77]; paragraph [98]-[104]; paragraph [143]-[147]); and the second row of pads is located rearward of the first row of pads and comprises at least one data signal pad (at least fig 1-3; paragraph [43]-[49]; paragraph [61]-[63]; paragraph [72]-[77]; paragraph [98]-[104]; paragraph [143]-[147]), wherein by being located rearward of the first row of pads, the at least one data signal pad will not contact a power contact in a host during insertion and removal of the memory card (at least fig 1-3; paragraph [43]-[49]; paragraph [61]-[63]; paragraph [72]-[77]; paragraph [98]-[104]; paragraph [143]-[147]). 
With regard claim 10, FUJIMOTO discloses A memory card (abstract; fig 1-18) comprising: a top surface; and a bottom surface opposite the top surface (at least fig 1-4; two surfaces on opposite sides; see also other figures for different embodiments), wherein the bottom surface comprises a plurality of pads arranged in a first row and a second row(at least fig 1-3 
With regard claim 19, FUJIMOTO discloses A memory card (abstract; fig 1-18)  comprising: a memory (at least fig 5-10; abstract); a data signal pad (at least fig 1-3 and/or fig 4-18; paragraph [43]-[49]; paragraph [61]-[63]; paragraph [72]-[77]; paragraph [98]-[104]; paragraph [143]-[147]); and means for preventing the data signal pad from contacting a power contact in a host during insertion and removal of the memory card (at least fig 1-3 and/or fig 4-18; paragraph [43]-[49]; paragraph [61]-[63]; paragraph [72]-[77]; paragraph [98]-[104]; paragraph [143]-[147]).  
With regard claim 3, FUJIMOTO discloses the plurality of pads further comprises a third row of pads located rearward of the second row of pads (at least fig 1-3). 
With regard claim 4, FUJIMOTO discloses the plurality of pads comprises a card insertion/removal detection pad (at least fig 1-3 and/or fig 4-18; paragraph [43]-[49]; paragraph 
With regard claim 5, FUJIMOTO discloses the card insertion/removal detection pad is located on the bottom surface such that a card insertion/removal detection contact in the host will not contact a data signal pad, a power pad, or a ground pad of the memory card during insertion and removal of the memory card (at least fig 2 and/or fig 4-18; paragraph [43]-[49]; paragraph [61]-[63]; paragraph [72]-[77]; paragraph [98]-[104]; paragraph [143]-[147]; paragraph [31]-[33]).
With regard claim 6, FUJIMOTO discloses the plurality of pads comprises a card type detection pad (at least fig 2 and/or fig 4-18; paragraph [43]-[49]; paragraph [61]-[63]; paragraph [72]-[77]; paragraph [98]-[104]; paragraph [143]-[147]; paragraph [31]-[33]). 
With regard claim 7, FUJIMOTO discloses the card type detection pad is configured to touch a data signal pad, a power pad, or a ground pad in the host during insertion and removal of the memory card (at least fig 2 and/or fig 4-18; paragraph [43]-[49]; paragraph [61]-[63]; paragraph [72]-[77]; paragraph [98]-[104]; paragraph [143]-[147]; paragraph [31]-[33]).
With regard claims 9, 18, FUJIMOTO discloses a microSDTM card locking mechanism (at least paragraph [86]-[89]; paragraph [55]-[57]).
With regard claim 12, FUJIMOTO discloses the plurality of pads further comprises at least one additional row of pads comprising at least one data signal pad and located between the first and second rows (at least fig 2; see also fig 4-18).
With regard claim 13, FUJIMOTO discloses the plurality of pads comprises a card insertion/removal detection pad located in the second row of pads (at least fig 1-3; paragraph [30]-[35]).
With regard claim 14, FUJIMOTO discloses the card insertion/removal detection pad is located on the bottom surface such that a the card insertion/removal detection contact in the host will not contact a data signal pad, a power pad, or a ground pad in the memory card during insertion and removal of the memory card (at least fig 1-3; paragraph [30]-[35]).
With regard claim 15, FUJIMOTO discloses the plurality of pads comprises a card type detection pad (at least fig 1-3; paragraph [43]-[49]; paragraph [61]-[63]; paragraph [72]-[77]; paragraph [98]-[104]; paragraph [143]-[147]).
With regard claim 16, FUJIMOTO discloses the card type detection pad is configured to touch a data signal pad, a power pad, or a ground pad in the host during insertion and removal of the memory card (at least fig 1-3; paragraph [43]-[49]; paragraph [61]-[63]; paragraph [72]-[77]; paragraph [98]-[104]; paragraph [143]-[147]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 11, 8, 17, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over FUJIMOTO (US  20200090020) in view of and further in view of Examiner’s Official Notice (EON). 
With regard claims 2, 11, The primary art discussed in the preceding claim disclosed all the subject matter except for a metal plate on the top surface and/or the top surface comprises a metal plate.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have a metal plate on the top surface and/or the top surface comprises a metal plate and modify to previous discussed structure (memory card). The motivation to modify the previous discussed structure with EON feature is to further protect the modified structure. admitted prior art, MPEP 2144.03  
With regard claims 8, 17, 20, The primary art discussed in the preceding claim disclosed all the subject matter except for a ratio of a length of the memory card to a width of the memory card is about 15:11.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have a ratio of a length of the memory card to a width of the memory card is about 15:11 and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to optimize the size of the card to fit the rectangular shape of the ICs for the modified structure and/or meet the card slot requirement. Admitted prior art, MPEP 2144.03

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841